Citation Nr: 0737475	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-30 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
coccyx contusion.

2.  Entitlement to service connection for lumbosacral disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1986.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an 
evaluation in excess of 10 percent for coccyx contusion.  The 
case was remanded by the Board for additional development in 
June 2004.  In a separate April 2005 rating decision, the RO 
denied service connection for lumbosacral disc disease.

The issue of service connection for lumbosacral disc disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected coccyx contusion is 
manifested by no more than painful residuals.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for coccyx 
contusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a Diagnostic Code 5298 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in any 
evidence in her possession that would support her claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service records show that in July 1983, the veteran fell on 
her coccyx.  It was noted that there were minimal bruises and 
the bones felt intact, but the examiner was unable to take X-
rays due to the lack of equipment on the ship.  Follow-up 
notes from the following month detailed a record of pain and 
an inability to ambulate.  In the examination on separation 
from active duty in April 1986, the examiner noted a normal 
spine and normal lower extremities.  No complaints of coccyx 
pain were recorded.

On VA examination in April 1998, the veteran complained of 
tenderness of the coccyx.  On objective examination, the 
examiner noted coccyx tenderness.  A diagnosis of coccydynia 
and chronic and degenerative changes of the lumbar spine was 
given.  A May 1998 VA radiology report stated that there was 
no evidence of fracture at the sacrococcygeal junction.  In 
July 1998, the RO established service connection for coccyx 
contusion with an evaluation of 10 percent effective from 
February 18, 1998.  The evaluation was based on the veteran's 
service records and the results of the April 1998 VA 
examination.

In March 2002 the veteran stated that her tail bone ached all 
the time, and she experienced severe bouts of pain that 
prevented her from walking.  She noted that the constant 
aching was aggravated by heavy lifting and extended walking.  
She reported that the aching infringed on almost every aspect 
of her life as she had to limit her exercise and could not 
play ball with her children.  She said she was on continuous 
medication with little relief.  She reported being a student 
and being employed, but she stated that her pain prevented 
her from doing the things she needed to do.

An April 2002 MRI (magnetic resonance imaging) of the 
lumbosacral spine, performed by VA revealed no specific 
findings in the area of the para-sacrococcygeal region.  

On VA examination in February 2003, the veteran detailed her 
medical history.  She reported pain with long standing, long 
walking, and running.  She reported flare-ups that would last 
from two days to a week.  She did not use crutches, braces, a 
cane, or corrective shoes.  She related that a previous X-ray 
apparently showed misalignment.  On objective examination, 
the physician noted no obvious deformity. He noted tenderness 
to palpation, but no constitutional sign of bone disease.  A 
diagnosis of injury to coccyx with residual malalignment was 
recorded.  

A VA X-ray report from June 2003 revealed no acute fracture 
or dislocation of the bones of the sacrum and coccygeal 
spine.

In a June 2003 statement, the veteran stated that while on 
active duty she broke her tailbone.  She reported that her 
tailbone tilted to one side and caused nearly constant pain 
rendering her unable to walk on some days.  She said that she 
could not ride long distances, run or wrestle with her 
children, or work in her flower garden.  She also stated that 
her pain affected the intimate aspects of her marriage.

The veteran reported in July 2004 that her tailbone was never 
removed or set.  She said her life as a wife and mother was 
limited due to her pain, and the stress on her tailbone had 
grown worse.  She reported occasionally missing classes due 
to her pain.

The veteran did not report for VA examinations scheduled in 
January 2005, February 2005, and April 2005.  No reason was 
given for her absence from the April 2005 exam.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two ratings to apply, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise the lower rating shall be assigned.  38 
C.F.R. § 4.7 (2007).  It is the policy of VA to administer 
the law under a broad interpretation, consistent with the 
facts in each case with all reasonable doubt to be resolved 
in favor of the claimant; however, the reasonable doubt rule 
is not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 4.3 (2007).

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2007)

529
8
Coccyx, removal of:
Ratin
g

Partial or complete, with painful residuals
10

Without painful residuals
0
38 C.F.R. § 4.71a, Diagnostic Code 5298 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Analysis

As an initial matter the Board notes that the veteran's 
service-connected coccyx contusion disability has been rated 
under Diagnostic Code 5298 by analogy.  The Rating Schedule 
does not include a diagnostic code for the veteran's specific 
service-connected disorder.  In light of the overall evidence 
of record the criteria for Diagnostic Code 5298 are found to 
be most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Based on the evidence of record, the veteran's service-
connected coccyx contusion is manifested by pain and coccyx 
tenderness.  Under Diagnostic Code 5298, painful residuals 
from the removal or partial removal of the coccyx warrant a 
10 percent evaluation.  Although the veteran has not had her 
coccyx removed, she reports experiencing pain in her 
tailbone.  The Board notes that 10 percent is the maximum 
rating available under Diagnostic Code 5298.

The Board notes that the veteran did not report to scheduled 
VA examinations in January 2005, February 2005, and 
April 2005, and no reason was given for her absence from the 
April 2005 exam.  Pursuant to 38 C.F.R. § 3.655, the claim 
must be denied.  

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
coccyx contusion is adequately rated under the available 
schedular criteria.  There is no evidence of prolonged 
medical treatment requiring absence from work or marked 
interference with employment.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
coccyx contusion is denied.


REMAND

In October 2005 the veteran submitted a notice of 
disagreement (NOD) with a rating decision issued in 
April 2005 which denied entitlement to service connection for 
lumbosacral disc disease.  The claims folder had been 
transferred to the Board in August 2005.  The filing of a NOD 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  The RO has not yet had the 
opportunity to issue a Statement of the Case regarding this 
issue.  38 C.F.R. § 19.26 (2007).  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the RO 
to issue a statement of the case and to provide the veteran 
an opportunity to perfect the appeal.  See Manlicon v. West, 
12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (2007), 
including issuance of an appropriate 
statement of the case addressing the 
issue of service connection for 
lumbosacral disc disease.  The veteran 
should be advised of need to file a 
timely substantive appeal if the 
veteran desires to complete an appeal 
as to this issue.  If a timely 
substantive appeal is received, the 
case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


